Citation Nr: 1714467	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a broken tooth. 

2.  Entitlement to service connection for a right second and third toe disability.  

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for skin cysts above the left eye and head. 

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to an initial compensable disability rating for residuals of a fractured right great toe. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for tinnitus and a left foot disability have been raised by the record in a September 2016 correspondence from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The issue of entitlement to service connection for dental treatment purposes is also referred to the AOJ for appropriate action.

All issues other than entitlement to service connection for a broken tooth are addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

The Veteran does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate; although he reports a tooth was removed in service, there is no indication that his masticatory surfaces cannot be restored. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes that, with respect to the Veteran's broken tooth claim, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has asserted he chipped a tooth while eating a meal ready to eat (MRE) when he was deployed in support of the Persian Gulf War.  In his May 2009 claim, the Veteran indicated his tooth was eventually removed by a field medic.  Though his records from his deployment are not presently available, the Board finds these records would not assist in substantiating the Veteran's claim.  In this respect, the Board finds the Veteran to be fully competent to state he chipped his tooth in service, with resulting medical removal of the tooth thereafter.  As such, the Board concedes the Veteran did sustain tooth trauma in service.  However, the issue that must be addressed is whether the removal of a tooth constitutes a disability for VA purposes.  The Board finds the law, which dispositive in this case, clearly indicates replaceable missing teeth are not disabling conditions, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  See 38 C.F.R. § 3.381.  

In this case, the Veteran has not alleged, and the evidence does not otherwise show, he sustained any injury in service that would preclude restoration of his missing tooth with a suitable prosthetic.  The Board finds the evidence simply does not show a present dental disability for which compensation is payable.  Again, replaceable missing or damaged teeth are not considered disabling conditions for which compensation is payable.  See 38 C.F.R. § 3.381.  In the absence of a current disabling condition, service connection must be denied. 

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.  As noted above, the Board has referred the issue of entitlement to service connection for dental treatment to the RO for an initial determination of this issue.  


ORDER

Service connection for a dental disability for compensation purposes is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Missing Records

Initially, the Board notes the RO has not obtained a complete copy of the Veteran's service treatment records (STRs) or official military personnel file (OMPF) for his period of active duty.  Additionally, the RO has not drafted a formal finding of unavailability for the record, indicating all efforts to obtain those records have been exhausted and additional attempts would be futile.  The RO initiated an M01 request to the Personnel Information Exchange System (PIES) in June 2009 in an attempt to obtain the Veteran's STRs. PIES provided a response that same month indicating only a copy of the Veteran's enlistment examination could be located on microfiche;  however, his remaining records could not be located.  

The Board observes the Veteran's complete OMPF has not been requested or obtained.  As the potential exists that the Veteran's STRs were mistakenly co-located with his OMPF, these records should be obtained.  A review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates a PIES O50 request should be submitted to obtain the entire available STR and OMPF.  The above-noted manual excerpt directs for additional development if records are not obtained using this PIES request code.  Since the missing STRs will be determinative as to the issue of entitlement to service connection for the above-referenced disabilities, the Board finds all indicated development to obtain those records must be accomplished.  In sum, the Board finds additional indicated development must be done to obtain the Veteran's STRs and OMPF, and if unavailable, a formal finding of unavailability should be completed and associated with the record.  

Right Foot/Ankle Claims

The Board notes that a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this respect, the Board notes the Veteran has asserted his right ankle and foot disabilities may be the result of his service-connected great toe disability.  The Board observes the Veteran has not yet been afforded a VA ankle examination.  This must be completed on remand.  This follows, because the Veteran is service-connected for a right great toe disability, he has chronicled persistent symptoms consistent with a right ankle disability, and there is an indication the two may be related.  

Additionally, the Board notes the Veteran did undergo a January 2016 VA foot examination.  In the course of his examination, the examiner diagnosed the Veteran with a right flat foot disability.  The examiner also noted an x-ray, which revealed osteoarthritic changes of the first and fourth metatarsophalangeal joints.  Though the examiner subsequently found the Veteran's hallux valgus and degenerative changes of the great toe were residuals of his in-service great toe injury, she failed to address the etiology of the Veteran's first and fourth toe osteoarthritis or flat foot.  On remand, medical opinions must be obtained addressing whether these disabilities were either caused by the in-service trauma, or alternatively, were caused or aggravated by the Veteran's service-connected right great toe disability.  Since the evaluation of the Veteran's right great toe disability is substantially intertwined with the above-noted disabilities, this rating will be held in abeyance pending the above requested development.    

Cyst and Sleep Apnea Claims

Next the Board notes the Veteran has asserted his skin cysts and sleep apnea may be the result of his service in the Persian Gulf.  Though the Veteran underwent a VA Gulf War Protocol examination in August 2012, the examiner merely noted the Veteran's claimed skin condition and sleep apnea; however, he did not formally examine these conditions.  The Veteran has indicated he underwent excisions of his cysts in service in order to allow for a proper fit of his Kevlar helmet and chemical protective mask.  Indeed, the Veteran stated his cysts may have initially been caused by wearing these items.  Since that time, the Veteran has indicated he has experienced intermittent re-development of the cysts in the same places, which require medical attention.  

With respect to his sleep apnea, the Veteran reported this also originated while he was serving in the Persian Gulf.  He has stated that shortly after his return from the Persian Gulf he was provided medical care where he was diagnosed with sleep apnea.  As noted above, many of the Veteran's STRs have not been located.  The Veteran also asserted in his initial claim that his sleep apnea may be the result of exposure to hazardous materials in the Persian Gulf, to include Bromide, Gamma Globulin, sand, and Phosphorous.  

Pursuant to 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran with symptoms due to an undiagnosed illness or an unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  On remand, the Board finds the Veteran should be afforded a VA Gulf War Protocol examination to specifically address his claimed skin cysts and sleep apnea.  Following examination, the examiner should provide an opinion whether the Veteran's current disabilities either originated in service or are considered an unexplained chronic multi-symptom illness.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to the National Personnel Record Center (NPRC), or other appropriate source, to obtain the Veteran's complete official military personnel file (OMPF) and service treatment records (STRs), to specifically include a PIES O50 request, to determine whether any additional service records are available.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

2. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise to determine the etiology of the Veteran's right foot and ankle disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect each right foot disability diagnosed during the pendency of this claim, to specifically include right flat foot and osteoarthritic changes of the first and fourth metatarsophalangeal joints.  Specifically, the examiner should state whether the Veteran's right foot disabilities, at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or are otherwise etiologically related to his active service, to include as a result of dropping a Fire Direction Hemmit Carrier track and 155 millimeter artillery round on his foot; 

b)  were caused by his service-connected residuals of a fractured right great toe, as a result of an alteration of gait; or

c)  were permanently worsened by his service-connected residuals of a fractured right great toe, as a result of an alteration of gait. 

With respect each right ankle disability diagnosed during the pendency of this claim, the examiner should also state whether the ankle disability, at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or are otherwise etiologically related to his active service, to include as a result of dropping a Fire Direction Hemmit Carrier track and 155 millimeter artillery round on his foot; 

b)  was caused by his service-connected residuals of a fractured right great toe, as a result of an alteration of gait; or

c)  was permanently worsened by his service-connected residuals of a fractured right great toe, as a result of an alteration of gait. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of a right foot injury in service.   

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran should also be afforded a VA Gulf War Protocol examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed skin cysts and sleep apnea disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the Veteran's skin cysts and sleep apnea.  

In this regard, the examiner must state whether the Veteran's skin cysts at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or are otherwise etiologically related to his active service, to include as a result of wearing his Kevlar helmet and protective mask; or

b) are a chronic multi-symptom disability, and if so, the examiner should state whether the disability:

i.  results from a clear and distinct etiology, 

ii. partially known etiology, or 

iii. an unknown etiology.


Likewise, the examiner must state whether the Veteran's sleep apnea at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service, to include his reports of experiencing initial manifestations of the disability in service; or

b) is a chronic multi-symptom disability, and if so, the examiner should state whether the disability:

i. results from a clear and distinct etiology, 

ii. partially known etiology, or 

iii. an unknown etiology.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. Undertake any other indicated development.  

6. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


